United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          March 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60660
                          Summary Calendar


JAIME ALEJANDRO SIERRA-CARDONA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A29 320 381
                        --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Jaime Alejandro Sierra-Cardona (“Sierra”), a native and

citizen of El Salvador, has filed a petition for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from the denial of his motion to reopen the 1990 deportation

proceedings that resulted in an order of deportation being

entered in absentia against him.   Sierra seeks to reopen the

proceedings so that he can apply for relief from deportation

pursuant to the Nicaraguan Adjustment and Central American Relief

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60660
                                 -2-

Act (“NACARA”).   He argues that:   (1) because he did not actually

receive notice of the deportation hearing, there was reasonable

cause for his failure to appear, and (2) he is eligible for

relief under NACARA.

     Sierra also raises new factual allegations and claims before

this court, namely:    (1) whether the order to show case issued in

his case was valid, (2) whether he was required to notify the

immigration judge of any changes to his address, and (3) whether

there was evidence in the record concerning his compliance with

his obligation to notify the Attorney General of any changes in

his address.   This court will not consider issues or factual

allegations that were not presented below.    See Yahkpua v. INS,

770 F.2d 1317, 1320 (5th Cir. 1985); see also Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).

     Sierra had an obligation to notify the Attorney General of

any changes to his address.    8 U.S.C. § 1305(a) (1990).    Notice

of Sierra’s deportation hearing was properly mailed to his last

known address.    See United States v. Estrada-Trochez, 66 F.3d

733, 735-36 (5th Cir. 1995).    The notice was returned as

undeliverable, however, because Sierra moved without providing a

forwarding address.    Sierra has not shown any error in the BIA’s

determination that lack of notice, under these circumstances,

does not constitute reasonable cause for failure to appear.

See Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
                            No. 03-60660
                                 -3-

     Pursuant to 8 C.F.R. § 1003.43, an alien seeking to reopen

deportation proceedings in order to seek NACARA relief was

required to file a motion to reopen “no later than September 11,

1998.”    Sierra’s motion was filed more than three years after

that date.    The regulation does not provide for extending or

tolling the deadline for filing a motion to reopen for any

reason.    Therefore, Sierra has not demonstrated that the BIA

erred when it determined that there were no grounds to grant his

untimely motion to reopen the deportation proceedings.

See Lopez-Gomez, 263 F.3d at 444.

     For the foregoing reasons, Sierra’s petition for review is

DENIED.